 Case 2:20-cv-00119-JRG Document 4 Filed 04/27/20 Page 1 of 2 PageID #: 100




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


FUNDAMENTAL INNOVATION
SYSTEMS INTERNATIONAL LLC,

                 Plaintiff ,                    Civil Action No. 2:20-cv-00119-JRG

         vs.

ONEPLUS TECHNOLOGY (SHENZHEN)                   JURY TRIAL DEMANDED
CO., LTD. and ONEPLUS MOBILE
COMMUNICATIONS (GUANGDONG)
CO., LTD.,

                 Defendants .


                           NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE COURT:

        Plaintiff hereby notifies the Court that G. BLAKE THOMPSON of Mann | Tindel |

Thompson, 300 West Main Street, Henderson, Texas 75652 makes a formal entry of appearance

in the above-styled and numbered cause as counsel for Plaintiff, Fundamental Innovation

Systems International LLC. The undersigned counsel requests a copy of all pleadings, discovery,

correspondence and orders be sent to him.




Notice of Appearance of Counsel                                                      Page 1 of 2
 Case 2:20-cv-00119-JRG Document 4 Filed 04/27/20 Page 2 of 2 PageID #: 101



                                               Respectfully submitted,

                                               MANN | TINDEL | THOMPSON
                                               300 West Main Street
                                               Henderson, Texas 75652
                                               (903) 657-8540
                                               (903) 657-6003 (fax)


                                         By:     /s/ G. Blake Thompson
                                               G. Blake Thompson
                                               State Bar No. 24042033
                                               Blake@TheMannFirm.com
                                               J. Mark Mann
                                               State Bar No. 12926150
                                               Mark@TheMannFirm.com

                                               ATTORNEYS FOR PLAINTIFF


                                   CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this 27th day of April, 2020.


                                                /s/ G. Blake Thompson
                                               G. Blake Thompson




Notice of Appearance of Counsel                                                       Page 2 of 2
